DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER NOTE
In view of the amendments and applicant's remarks filed on 03/15/2022  have been considered and are persuasive thereby specification and drawing objections and claim rejection under 112(b) are hereby withdrawn.

Allowable Subject Matter
	Claims 1, 4, 5, 8-13, 27-32, 34, 35, and 40 are allowed over prior art made of record, applicant’s amendment and for the reasons cited in the remarks filed on 03/15/2022, pages 8-10 .

Reasons for Allowance
	The following is an examiner's statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 1, 13 and 27, for example: a supply port and a recovery port is moved, in conjunction with downward movement of an objective lens, to a position above the objective lens in a direction of an optical axis of the objective lens and the recovery is placed above the supply port; a height of a liquid on the objective lens is defined at the position at which the recovery port is located; and the supply port and the recovery port are retracted from their positions above the objective lens in conjunction with upward movement of the objective lens.
	 
	Claims 1, 13 and 27 have been allowed because they are believed to be both novel and nonobvious, for the reason that the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, make obvious, or suggest, at least to the skilled artisan. 
In the instant invention where, it is possible to reduce the length of time taken from the moment of starting liquid feeding to the moment of ending liquid suction and simplify the control of a feeder and a sucker. 
Further, it is possible at time of performing observation to suppress a supply and a recovery member from obstructing the visual field, and to avoid interference (collision) with the objective lens. In such a case, space saving can be achieved.
Claims 4, 5, 8-12, 28-32, 34, 35, and 40, which depend from either claim 1 or 27, are also allowed.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
April 18, 2022